UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOHAMMED QUADIR,
                                 Plaintiff,

                     -v-
                                                                  16-CV-7476 (JPO)
 NYS DEPARTMENT OF LABOR,
                     Defendant.




 MOHAMMED QUADIR,
                                 Plaintiff,
                                                                  17-CV-5177 (JPO)
                     -v-
                                                                       ORDER
 NYS DEPARTMENT OF LABOR,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff has submitted a series of emails to the Court (that have now been docketed),

explaining his belated opposition to Defendant’s motion for summary judgment. Plaintiff’s

opposition is hereby accepted.

       Plaintiff represented that he would submit his response to Defendant’s 56.1 statement by

January 20, 2020. To the extent that Plaintiff has yet not submitted his response to the Pro Se

Office, he must do so on or before February 5, 2020.

       The Court understands that there is a delay in the docketing of pro se submissions. Any

such docketing delay will not be held against Plaintiff.




                                                     1
      However, Plaintiff should not continue to email the Court unless given leave to do so.

      SO ORDERED.

Dated: January 27, 2020
       New York, New York
                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                              2
